Exhibit 10.1

FIRST AMENDMENT TO

OFFICER EMPLOYMENT AGREEMENT

This First Amendment to Officer Employment Agreement (“First Amendment”) is
entered into effective March 5, 2013, by and between Callaway Golf Company, a
Delaware corporation (the “Company”), and Oliver G. Brewer, III (“Employee”).

A. The Company and Employee are parties to that certain Officer Employment
Agreement entered into as of February 24, 2012 (the “Agreement”).

B. The Company and Employee desire to amend the Agreement pursuant to
Section 10(b) of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
value and sufficiency of which are acknowledged, the Company and Employee agree
as follows:

1. Term. Section 1 of the Agreement is amended to extend the termination date of
the Agreement to and including April 30, 2014.

2. But for the amendment contained herein, and any other written amendments
properly executed by the parties, the Agreement shall otherwise remain
unchanged.

IN WITNESS WHEREOF, the parties have executed this First Amendment on the dates
set forth below, to be effective as of the date first set forth above.

 

EMPLOYEE       COMPANY      

Callaway Golf Company,

a Delaware corporation

/s/ Oliver G. Brewer, III

    By:  

/s/ Ronald S. Beard

Oliver G. Brewer, III      

Ronald S. Beard

Chairman of the Board

Dated: March 5, 2013       Dated: March 4, 2013